        Case 2:19-cr-00240-KJD-VCF Document 104 Filed 02/08/21 Page 1 of 1




 1
                               UNITED STATES DISTRICT COURT
 2                                  DISTRICT OF NEVADA
 3
     United States of America,                        Case No. 2:19-cr-00240-KJD-VCF
 4
                  Plaintiff,                          Order Granting First Stipulation to
 5                                                    Continue Briefing Deadline
           v.
 6
     JAYSON MICHAEL BABBITT,
 7
                  Defendant.
 8
 9
10         Based on the stipulation of counsel, the Court finds that good cause exists to

11   continue the Government’s deadline to respond to the Defendant’s objection/appeal

12   (ECF No. 101).

13         IT IS THEREFORE ORDERED that deadline to file a response to Defendant’s

14   objections to the Report and Recommendation scheduled for February 8, 2021, be
                               February 17, 2021
     vacated and continued to _______________________.
15
                           8
           DATED: February ____, 2021.
16
17
18                                             UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
                                                  3
